IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

DEUTSCHE BANK NATIONAL
TRUST COMPANY,

Plaintiff,
v. Civil Action No. 3:16cv147
MARGARET L. FEGELY,

Defendant.

MEMORANDUM OPINION

This matter comes before the Court on pro se Defendant Margaret L. Fegely’s Motion to
Dismiss (the “Second Motion to Dismiss”) brought pursuant to Federal Rule of Civil Procedure
12(b)(6),' (ECF No. 58), and Motion for Protective Order, (ECF No. 63). Plaintiff Deutsche
Bank National Trust Company, as Trustee for IndyMac Indx Mortgage Loan Trust 2006-AR12,
Mortgage Pass-Through Certificates Series 2006-AR12 (“Deutsche Bank”), responded to the
Second Motion to Dismiss, (ECF No. 61), and to the Motion for Protective Order, (ECF No. 64).
Fegely did not reply to either response and the time to do so has expired. The matter is ripe for
disposition. The Court dispenses with oral argument because the materials before it adequately
present the facts and legal contentions, and argument would not aid the decisional process. For
the reasons that follow, the Court will deny the Second Motion to Dismiss and the Motion for

Protective Order.

 

' Federal Rule of Civil Procedure 12(b)(6), which allows dismissal for “failure to state a
claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
I. Factual and Procedural Background

A. Procedural Background
On February 17, 2016, Deutsche Bank filed a Complaint in the Circuit Court for Hanover

County. (ECF No. 1-2.) On March 9, 2016, Fegely removed the case to this Court. (ECF

No. 1.) On August 22, 2016, Deutsche Bank filed a Motion for Judgment on the Pleadings,
(ECF No. 2), and on September 13, 2016, Fegely filed a Motion for Entry of Default, (ECF

No. 4). The Court denied both motions without prejudice, as well as a demurrer Deutsche Bank
had filed prior to removal, after a review of the pleadings raised doubts that removal was proper
and that the Court had subject-matter jurisdiction over Deutsche Bank’s claims. (Feb. 16, 2017
Mem. Order, ECF No. 15.) On May 5, 2017, after soliciting briefing from the parties, the Court
determined that it possessed subject-matter jurisdiction under 28 U.S.C. § 1332.2 (May 5, 2017
Mem. Order, ECF No. 21.) On May 15, 2017, Fegely filed her First Motion to Dismiss.

On March 23, 2018, this Court denied Fegely’s First Motion to Dismiss. (ECF No. 40.)
Fegely appealed, (ECF No. 41), and the United States Court of Appeals for the Fourth Circuit
dismissed the appeal for lack of jurisdiction and remanded to this Court, (ECF No. 46).

On July 11, 2018, Magistrate Judge Roderick C. Young issued a Report and
Recommendation (“R&R”) recommending granting Deutsche Bank’s Motion for Judgment on
the Pleadings, (ECF No. 28), and denying Defendant’s Cross Motion, (ECF No. 30). (See ECF
No. 49.) Fegely objected, and on July 26, 2018, this Court overruled Fegely’s objection and
adopted the R&R. (ECF No. 51.) Fegely appealed, (ECF No. 52), and the Fourth Circuit

vacated judgment and remanded to this Court, (ECF No. 57). In a per curium opinion, the

 

2 Title 28 § 1332 of the United States Code confers subject-matter jurisdiction when the
parties are diverse and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).
Fourth Circuit determined that this Court’s granting judgment on the pleadings was inappropriate
because “Fegely denied the factual allegations in the complaint necessary to Deutsche Bank’s
claims.” Deutsche Bank Nat'l Trust Co. v. Fegely, 767 Fed. Appx. 582, 583 (4th Cir. 2019).
“Because Fegely was the nonmoving party, the district court should have assumed the allegations
in her pleadings to be true to the extent those allegations conflicted with the allegations in the
complaint on issues of material fact.” Jd.

On June 13, 2019, Fegely filed her Second Motion to Dismiss the Complaint. Deutsche
Bank responded, and Fegely did not reply. On July 11, 2019, Fegely filed an Objection and
Response to Plaintiff's Requests for Production and First Set of Interrogatories. (ECF No. 62.)
On August 6, 2019, Fegely filed a Motion for Protective Order arguing that the interrogatories
were “overly broad, unduly burdensome and oppressive” and indicating that it was inappropriate
for Deutsche Bank to “pursue discovery at this juncture.” (Mot. Prot. Order 2, ECF No. 63.)
Deutsche Bank responded, and Fegely did not reply. (ECF No. 64.)

B. Summary of Allegations in the Complaint®

Deutsche Bank brings this action to obtain declaratory relief and to quiet title to a piece
of property located at 9271 Shannon Road, Mechanicsville, Virginia 23116 (the “Property”).
Deutsche Bank, the record owner of the Property, bought the Property in a legally valid
foreclosure sale on August 22, 2012. Fegely had previously owned the Property, but lost it to

foreclosure after she defaulted on a Note and secured Deed of Trust.

 

3 For the purpose of the Rule 12(b)(6) Motions to Dismiss, the Court will accept the well-
pleaded factual allegations in Deutsche Bank’s Complaint as true, and draw all reasonable
inferences in favor of Deutsche Bank. Kensington Volunteer Fire Dep't, Inc. v. Montgomery
Cty., Md., 684 F.3d 462, 467 (4th Cir. 2012) (“a court ‘must accept as true all of the factual
allegations contained in the complaint’ and ‘draw all reasonable inferences in favor of the
plaintiff.’”) (quoting E.L. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440
(4th Cir. 2011).
During and after the foreclosure, Fegely placed three clouds on the title to the Property: a
Uniform Commercial Code Financing Statement (“Fegely’s UCC Financing Statement”) and two
Memoranda of Lis Pendens. On January 11, 2012, Fegely filed a UCC Financing Statement with
the Virginia State Corporation Commission. The next day, she filed the Financing Statement in
the Circuit Court Clerk’s Office of the Hanover County Court and recorded it in the Hanover
County land records.* Fegely’s UCC Financing Statement lists Fegely as the “filer” and
“Secured Party;” purports that “Indy Mac [sic] now One West Bank” owes her $100,000,000;
states that the debt is secured by the Property as collateral; and, asserts that the “filing establishes
a superior security interest.” (Compl. {§ 13-16, ECF No. 1-2.) IndyMac asserts that it is not
now, and has never been, indebted to Fegely.

On August 16, 2012, Fegely filed a complaint against, among others, “IndyMac
Mortgage Servicer,” and “Deutsche Bank National Trust Company,” in the Eastern District of
Virginia, Richmond Division (the “District Court”) for declaratory judgment, injunctive relief,
and to quiet title of the Property. (Compl. § 20, Ex. C, “District Court Compl.”, ECF No. 1-2.)
That same day, Fegely filed a Memorandum of Lis Pendens in the District Court indicating that a
lawsuit had been filed against the defendants named in the District Court Complaint and
identifying the Property as the subject of the action. On August 21, 2012, the District Court
dismissed Fegely’s Complaint. Fegely appealed the decision to the Fourth Circuit, which

dismissed the appeal on August 25, 2012.

 

* Deutsche Bank attaches to its Complaint a number of exhibits. Pursuant to Federal Rule
of Civil Procedure 10(c), the Court will consider these documents as adopted by reference
because they are explicitly referenced in, and attached to, the Complaint. See Fed. R. Civ.

P. 10(c) (“Adoption by Reference; Exhibits. A statement in a pleading may be adopted by
reference elsewhere in the same pleading or in any other pleading or motion. A copy of a written
instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”); Goines v.
Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016) (noting that, on a motion to dismiss,
courts can consider documents attached to the complaint as exhibits pursuant to Rule 10(c)).

4
On June 27, 2013, Fegely filed a complaint in the Hanover County Circuit Court for
declaratory judgment seeking to void the foreclosure of the Property against, inter alia,
“Deutsche Bank National Trust Company, as Trustee of the Indy Mac [sic] Mortgage Loan Trust
2006-AR12 Mortgage Pass-Through Certificates.” (Compl. { 24, Ex. F, “Hanover County
Compl.”, ECF No. 1-2.) The next day, on June 28, 2013, Fegely filed another Memorandum of
Lis Pendens indicating that a lawsuit had been filed against the defendants named in the
complaint and again identifying the Property as the subject of the action. On October 29, 2013,
the Hanover County Circuit Court dismissed Fegely’s Complaint with prejudice. Fegely
petitioned to appeal the decision to the Supreme Court of Virginia, but that court denied her
petition.

Deutsche Bank brings two counts in the instant Complaint:

Count I: Declaratory Relief pursuant to Va. Code § 8.01-184, claiming that
Fegely’s UCC Financing Statement was false and should be
rendered “null and unenforceable;” and,

Count II: Action to Quiet Title, claiming that the two Memoranda of Lis
Pendens constitute clouds on Deutsche Bank’s superior title to the
Property and should be stricken from the Hanover County land
records.

(Compl. { 37.)
Il. Standard of Review: Rule 12(b)(6)

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing SA Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356

(1990)). To survive Rule 12(b)(6) scrutiny, a complaint must contain sufficient factual

information to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for
relief must contain . . . a short and plain statement of the claim showing that the pleader is
entitled to relief.”). Mere labels and conclusions declaring that the plaintiff is entitled to relief
are not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing necessitate
some factual enhancement within the complaint to cross the line between possibility and
plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)
(internal quotation marks omitted).

A complaint achieves facial plausibility when the facts contained therein support a
reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.
at 556; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This analysis is context-specific
and requires “the reviewing court to draw on its judicial experience and common sense.”
Francis, 588 F.3d at 193. The Court must assume all well-pleaded factual allegations to be true
and determine whether, viewed in the light most favorable to the plaintiff, they “plausibly give
rise to an entitlement to relief.” Iqbal, 556 U.S. at 676-79; see also Kensington, 684 F.3d at 467
(finding that the court in deciding a Rule 12(b)(6) motion to dismiss “must accept as true all of
the factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor of
the plaintiff” (quoting Kolon Indus., Inc., 637 F.3d at 440)). This principle applies only to
factual allegations, however, and “‘a court considering a motion to dismiss can choose to begin
by identifying the pleadings that, because they are no more than conclusions, are not entitled to

the assumption of truth.” Jgbal, 556 U.S. at 679.
III. Analysis: The Motion to Dismiss

A. The Court Will Deny the Second Motion to Dismiss Under the Law of the
Case Doctrine Because Fegely Brings Arguments That Have Previously

Been Rejected By This Court

 

The Second Motion to Dismiss makes arguments which have been rejected on multiple
occasions during the pendency of this case. Indeed, the present Second Motion to Dismiss
consists of a near-verbatim composite of Fegely’s First Motion to Dismiss, and her Reply to
Deutsche Bank on that same motion. (See ECF Nos. 22, 25.)

The law of the case doctrine stipulates that “when a court decides upon a rule of law, that
decision should continue to govern the same issues in subsequent stages in the same case.”
Walker v. S.W.IF.T. SCRL, 517 F, Supp. 2d 801, 807 (E.D. Va. 2007) (quoting Christianson v.
Colt Indus. Operating Corp., 486 U.S. 800, 815-16 (1988)). While “neither absolute nor
inflexible,” the law of the case doctrine “serve[s] the goals of finality and predictability in the
trial court.” /d. (citing Smith v. Bounds, 813 F.2d 1299, 1304 (4th Cir. 1987)). The Court should
be reluctant to revisit its prior decisions “in the absence of extraordinary circumstances such as
where the initial decision was clearly erroneous and would work a manifest injustice.”
Christianson, 486 U.S. at 817 (internal citations omitted). Although Deutsche Bank properly
raised this issue in its Response, the district court may raise a law of the case issue sua sponte.
See Ariz. v. Cal., 530 U.S. 392, 412 (2000) (“If a court is on notice that it has previously decided
the issue presented, the court may dismiss the action sua sponte.”); see also Maxfield v. Cintas
Corp., No. 2, 487 F.3d 1132, 1134-35 (8th Cir. 2007); United States v. Matthews, 643 F.3d 9, 12
n.2 (Ist Cir. 2011).

Here, Fegely makes arguments that have thrice been rejected: first, in this Court’s March

27, 2018 Memorandum Opinion; second, in Magistrate Judge Young’s July 18, 2018 Report and
Recommendation; and, third, in this Court’s de novo review and adoption of the R&R and
Fegely’s objections. (See ECF Nos. 39, 49, 51.) The Court can identify no new arguments in
Fegely’s briefs, nor circumstances which would justify revisiting its prior decisions.

Specifically, in the March 27, 2018 Memorandum Opinion denying the First Motion to
Dismiss, the Court found that it possessed jurisdiction—and the discretion to hear—Deutsche
Bank’s declaratory judgment claim, determining that “a declaratory judgment voiding Fegely’s
UCC Financing statement would, at least in part, clear the title and avoid potential future
disputes regarding true ownership of the Property.” (March 27 Mem. Op. 7-8, ECF No. 39.)
The Court further found that Deutsche Bank “sufficiently pleads entitlement to declaratory
relief” by “affirmatively ple[ading] that it does not, and did not, owe the debt alleged on Fegely’s
UCC Financing Statement.” (/d. 8.) Finally, the Court concluded that Deutsche Banks stated a
claim to quiet title by stating that it “bought the Property in a legally valid foreclosure sale on
August 22, 2012, and attaches to the Complaint the Trustee’s Deed in Foreclosure, purporting to
effectuate the conveyance.” (/d. 9) (footnotes omitted).

In so finding, the Court rejected Fegely’s arguments that: (1) the foreclosure sale was
perpetrated by fraud in violation of the Fair Debt Collections Practices Act (“FDCPA”); (2) the
Trustee’s Deed was invalid; (3) Deutsche Bank was required to present the note in order to
legally bring about foreclosure (the “show me the note” claim); or, (4) Deutsche Bank lacked
standing to foreclose on the property. (See id. 8-9.) Far from breaking new ground, Fegely’s
Second Motion to Dismiss raises identical claims to those rejected in the Court’s March 23, 2018
Opinion.

While the March 27, 2018 Memorandum Opinion would be sufficient to deny the Second

Motion to Dismiss, the Court observes that Fegely’s contentions have been rejected at least two
other times during the pendency of this case. First, Magistrate Judge Young found Fegely’s
arguments against declaratory judgment and quiet title insufficient and ruled against her cross-
motion to dismiss because she “merely reassert{[ed] the same baseless arguments that were
rejected by the Court in its denial of Fegely’s Motion to Dismiss.” (R&R 9, ECF No. 49.)
Second, in its de novo review of the R&R, this Court observed that Fegely’s arguments

merely restate the facts and claims in other court filings and broadly argue, without

citation to any legal authority or evidence, that she “has presented unrebutted proof

to this Court that fraud was in-fact committed in the foreclosure of the subject

property.” The Magistrate Judge thoroughly and thoughtfully considered these

claims in the R&R and correctly deemed them meritless. Fegely also persists in

her inapposite claim that “[p]laintiff(s) do not have the legal right to collect this or

any sum because no sum is owed by to[sic] the Plaintiff(s).” As this Court has stated

before, Deutsche Bank is not seeking to collect any debt. Rather, Deutsche Bank

seeks a declaratory judgment and to quiet title.

(July 26, 2018 Mem. O. 3, ECF No. 51) (rejecting Fegely’s claims raised in her Objection to the
R&R, (see ECF No. 50), that Deutsche Bank committed FDCPA violations, lacked a valid
trustee’s deed, and lacked standing to pursue the foreclosure). The same rationale, again, holds
true here.

The Second Motion to Dismiss does contain new language from the Fourth Circuit’s
decision vacating this Court’s grant of judgment in favor of Deutsche Bank in Deutsche Bank
National Trust Company v. Fegely, 767 Fed. Appx. 582 (4th Cir. 2019). That addition, however,
does not materially differentiate the Second Motion to Dismiss. The Fourth Circuit reversed this
Court only in regard to its judgment for Deutsche Bank on the pleadings because Fegely “denied
the factual allegations in the complaint necessary to Deutsche Bank’s claims.” Fegely, 767 F.
App’x. at 583. The Fourth Circuit did not disturb this Court’s finding that Deutsche Bank has

pled entitlement to declaratory relief and quiet title. Far from it, the Fourth Circuit’s opinion and

order did not vacate the Court’s order denying Fegely’s cross-motion, which read liberally,
alleged that the foreclosure sale was procured by fraud and violations of the FDCPA. (See Mem.
Supp. Def. Cross-Motion, ECF No. 31.)

This Court has continuously rejected the arguments contained within the Second Motion
to Dismiss.> Under the law of the case doctrine, the Court declines to reconsider its previous
rulings on this issue in the absence of any indications that its “initial decision[s] [were] clearly
erroneous and would work a manifest injustice.” Christianson, 486 U.S. at 817. The Court
readopts its March 27, 2018 Memorandum Opinion and Order, (ECF Nos. 39, 40), and to the
extent it rejects Fegely’s claims of fraud, lack of standing, and other attacks on the validity of the
Trustee’s Deed, the rationale of the Court’s July 26, 2018 Memorandum Order, (ECF No. 51).
After review of these decisions, the Court determines once again that Deutsche Bank has
sufficiently stated a claim to quiet title and for declaratory relief. Accordingly, the Court will
deny Fegely’s Second Motion to Dismiss.

IV. Analysis: The Motion for Protective Order

Fegely seeks a protective order pursuant to Federal Rule of Civil Procedure 26(c) to
shield her from answering Deutsche Bank’s June 27, 2019 interrogatories. In support of her
motion, Fegely makes a number of objections, including that: (1) “there is no proof on the
record as to any purported debt owed by the Defendant”; (2) “this matter and Proceeding is in
Violation of the FDCPA;” (3) the “questions exceed the permissible scope of discovery;” (4) the

questions are “not relevant to the subject matter of the action;” (5) the questions “seek[]

 

> Deutsche Bank correctly notes that Fegely filed her Second Motion to Dismiss after she
answered Deutsche Bank’s Complaint, meaning the motion was untimely and could be denied on
that basis alone. See Fed. R. Civ. P. 12(b) (“A motion making any of these defenses shall be
made before pleading if a further pleading is permitted.”) Given Fegely’s pro se status, the
Court chooses not to dismiss solely on procedural grounds.

The Court reminds Fegely she must abide by the Court’s rules and decisions as her case
progresses. Failure to abide by the Court’s deadlines in the future will result in the Court
refusing to consider her filing.

10
information equally available to interrogating party;” and, (6) the questions are “overly broad,
unduly burdensome and oppressive.” (Mot. Protective Order 2-3, ECF No. 63.) Fegely further
states that “[fJor the Plaintiff/Plaintiff's Attorney to pursue discovery at this juncture further
proves the Defendant’s assertions in the many pleadings before this Court . . . [including] several
exhaustive pleadings and replying pleadings.” (/d. 4.) Because Fegely does not include the
necessary certification attesting that she has conferred with Deutche Bank and makes only
unsupported general objections, the Court must deny the Motion for Protective Order.

A. Legal Standard: Relevance and Overbreadth

Rule 26 governs the scope of discovery, stating: “Parties may obtain discovery regarding
any nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P.
26(b)(1). Relevance is construed broadly to include “[a]ny matter that bears on, or that
reasonably could lead to other matter that could bear on, any issue that is or may be in the case.”
Cappetta v. GC Servs. Ltd. P’ship, 2008 WL 5377934, *7 (E.D. Va. 2008) (citing Oppenheimer
Fund, Inc. v. Sanders, 437 U.S. 340, 353 (1978)). A request for discovery “should be considered
relevant if there is any possibility that the information sought may be relevant to the subject
matter of the action.” Jn re Folding Carton Antitrust Litig., 83 F.R.D. 251, 254 (N.D. Ill. 1978).
The burden is on the party resisting production to show “specifically how, despite the broad and
liberal construction afforded the federal discovery rules, each interrogatory is not relevant.”
Roesberg v. Johns-Manville Corp., 85 F.R.D. 292, 296 (E.D. Pa. 1980). Boilerplate
and/or general objections will not suffice. ACMA USA Inc. v. Surefil LLC, No. 3:08cv071, 2008
WL 2714422 (E.D. Va. 2008).

Just as with relevance objections, merely stating that a discovery request is “overbroad”

or “unduly burdensome” will not suffice to state a proper objection. See Josephs v. Harris

I
Corp., 677 F.2d 985, 991-91 (3d Cir. 1982); McLeod, Alexander, Powel & Apffel, P.C. v.
Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990) (upholding sanction of default judgment against
party who objected to discovery requests with the statement, “Request is overly-broad, not
specific, and creates a hardship on the producing party.”). In order to overcome the liberal
construction afforded by the federal discovery rules, a party objecting on the grounds that a
request is overly burdensome must submit affidavits or other evidence indicating with specificity
the nature and extent of the burden. See, e.g., Roesberg, 85 F.R.D. at 296-97. Merely
characterizing a discovery request as “overly broad, burdensome, oppressive and irrelevant” will
not satisfy the opposing party’s burden of showing with specificity why a request is
objectionable. Momah v. Albert Einstein Med. Ctr., 164 F.R.D. 412, 417 (E.D. Pa. 1996)
(quoting Josephs, 677 F.2d at 992). The mere fact that responding to a discovery request will
require the objecting party “to expend considerable time, effort and expense consulting,
reviewing and analyzing ‘huge volumes of documents and information’ is an insufficient basis to
object” to a relevant discovery request. Burns v. Imagine Films Entm’t, Inc., 164 F.R.D. 589,
593 (W.D.N.Y. 1996) (quoting Roesberg, 85 F.R.D. at 296-97). Similarly, an objecting party
must specify which part of a request is overbroad, and why.

B. Legal Standard: Protective Orders

Rule 26(c)(1) allows a party to “move for a protective order in the court where the action
is pending.” Fed. R. Civ. P. 26(c)(1). The motion for a protective order, however, “must include
a certification that the movant has in good faith conferred or attempted to confer with other
affected parties in an effort to resolve the dispute without court action.” Jd. “The court may, for
good cause, issue an order to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense.” Id.

12
C. The Court Will Deny Fegely’s Motion for a Protective Order, Require Fegely
to Respond to the Interrogatories, and Set a Hearing Date

The Court will deny Fegely’s Motion for a Protective Order, overrule Fegely’s objections
to the interrogatories, and set a discovery hearing date in this matter.

Protective orders must “must include a certification that the movant has in good faith
conferred or attempted to confer with other affected parties in an effort to resolve the dispute
without court action.” Fed. R. Civ. P. 26(c)(1). Fegely does not attach any such certification to
her Motion for Protective Order. Indeed, Deutsche Bank relates that it has attempted to establish
contact regarding her objections, yet Fegely has “failed to contact Deutsche Bank’s counsel at all
prior to filing.” (Resp. Mot. Protective Order 2, ECF No. 64.)

Furthermore, the Court will order Fegely to respond to Deutsche Bank’s interrogatories.
As a threshold matter, Fegely’s “general objections”—as she describes them—are insufficient to
sustain an evidentiary objection. (Mot. Protective Order 2.) A party resisting discovery must
state with specificity why each and every piece of evidence requested—whether documents,
interrogatories, or other information—does not fall within the scope of discovery under Rule 26.

Turning to the heart of Fegely’s contentions, her first two objections, that there is no
proof on the record of a debt and that the present suit violates the FDCPA, are the subject of her
Second Motion to Dismiss, and as discussed above, lack merit. Fegely’s Third, Fourth, and
Sixth objections that the interrogatories exceed the permissible scope of discovery, are not
relevant to the subject matter of the action, and are overly broad, lack the supporting evidentiary
support necessary to sustain them. Fegely has not demonstrated that “despite the broad and
liberal construction afforded the federal discovery rules, each interrogatory is not relevant.”
Roesberg, 85 F.R.D. at 296. Nor has Fegely submitted any documentation or information

indicating how the interrogatories are overbroad or burdensome. See id. Finally, Fegely’s Fifth

13
objection, that the interrogatories seek information equally available to Deutsche Bank, must be
overruled. From the interrogatories submitted to the Court, Deutsche Bank requests information
regarding the rationale and evidence supporting Fegely’s denials in her Answer of Deutsche

Bank’s claims. Deutsche Bank, by definition, does not possess equal access to that information.

The Court remains conscious of Fegely’s pro se status, and of her likely unfamiliarity
with discovery procedures. Fegely’s pro se status, however, does not relieve her of her duty to
respond to relevant discovery requests, nor of her duty to help advance this litigation—now in its
third year—to a speedy conclusion on the merits. See Yadav v. Brookhaven Nat. Lab., 487 F.
App’x 671, 672 (2d Cir. 2012) (finding that although pro se litigants “must be afforded a certain
amount of latitude, they are still required to attempt to comply with procedural rules, especially
when they can be understood without legal training and experience”). Fegely has denied the
claims made in Deutsche Bank’s Complaint, and must now participate in the gathering of
evidence to allow the case to proceed to trial.

The Court orders Fegely to respond to Deutsche Bank’s interrogatories no later than
February 5, 2019. The Court orders both Parties to submit separate Status Reports on the
progress of discovery no later than February 7, 2020. If outstanding discovery issues persist, the
Court will hold a hearing to resolve those issues on February 19, 2020, at 2:00 p.m.

V. Conclusion

For the foregoing reasons, the Court will deny the Motion to Dismiss and deny the

Motion for Protective Order. An appropriate Order shall issue.

   
  

M.
United States

Date: Janu \3 ; ZoLo
Richmond, Virginia

14
